Case 1:20-cv-05636-JGK
se 1:20-cv-05636-JGK

  

KAUFMAN DOLOWICH VOLUCK

ATTORNEYS AT LAW

 

Matthew Cohen, Esq.
Tek: (516) 283-8756
Emaik mcohen@kdvlaw.com

Document 39 Filed 07/26/21 Pagelofl = ©

Document 38 Filed 07/23/21 Page 1 of 1

Kaufman Dolowich & Voluck, LLP

135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

Telephone: 516.681.1100
Facsimile: 516.681.1101

www. kdviaw.cam

  
 

July 23, 2021
VIA ECF beep dan, Ciiuhefe
Hon. John G. Koeltl 7 ee OL
U.S. District Judge Ale ij IE
United States District Court pe 5 if lene
Southern District of New York a veleLe/,
Daniel Patrick Moynihan United States Courthouse Ty bluse
500 Pearl St. a oS .
New York, New York 10007 a

y b/ a) HS 5D >

Re: Antonio Perez v. 666 LLC, Genesis Realty Group ine Jac Zadrima,
William Fernandez, and Wilfredo Cuascut
Case No. 20-cv-05636 (JGK)

Dear Judge Koeltl:
We represent the Defendants in the above-referenced action.

We write, jointly with Plaintiff's counsel, to respectfully request a short one (1) week
extension of the deadline to file the motion for approval of the settlement from July 23, 2021 until
July 30, 2021. The parties have made substantial progress on the settlement paperwork since the
last request and expect that the parties will have an agreement on all terms of the Settlement and
Release Agreement within the next week. As such, this extension is respectfully requested to
provide time for the parties to finalize and sign the settlement paperwork. This is the fourth request
for an extension of this deadline.

 

 

Thank you for your consideration of the foregoimg.

Respectfully yours,
Kaufman Dolowich & Voluck, LLP

 

 

 

By:
Matthew Cohen
: All | of d via ECF USDS SDNY
cc: counsel OF record vla DOCUMENT
Beeson ELECTRONICALLY FILED
DOC#
DATE FILED: 7/26/2223 _

 

 

 

 

 

 

New York | New Jersey [| Pennsylvania | Florida | Ifinois | California

 
